NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted March 10, 2011*
                                  Decided March 11, 2011

                                            Before

                             DANIEL A. MANION, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No.  10‐3824

ALAN N. SCOTT,                                       Appeal from the United States District
     Petitioner‐Appellant,                           Court for the Southern District of
                                                     Indiana, Terre Haute Division.
       v.
                                                     No. 09 CV 00340
CHARLES L. LOCKETT, Warden,
    Respondent‐Appellee.                             Jane Magnus‐Stinson,
                                                     Judge.

                                          O R D E R

        Alan Scott, a federal prisoner, petitioned for a writ of habeas corpus under 28 U.S.C.
§ 2241, claiming that because the Bureau of Prisons mistakenly refused him 30 days’ credit
under 18 U.S.C. § 3585(b) toward a term of imprisonment that he completed in 1997, the
BOP should apply the credit to his current term. The district court denied the petition. Scott
appeals, but we conclude that his petition is without merit.



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10‐3824                                                                              Page 2

        This case involves four sets of prison terms. We start with the fourth set, which Scott
is currently serving and wants shortened by 30 days. This set comprises consecutive prison
terms of 32 months for conspiracy to commit mail fraud, see 18 U.S.C. §§ 1341, 1349, and 33
months for conspiracy to commit bank fraud, see 18 U.S.C. § 371, imposed by the Eastern
District of New York in April 2008. Scott’s projected release date is June 5, 2011.

       Three other terms of imprisonment are also relevant here. The first began on May 20,
1991, when a Massachusetts state court sentenced Scott to two  years in prison for larceny.
He was released on November 12, 1991, on two years’ probation, with the balance of his
two‐year prison term suspended. But after violating his probation, Scott was sentenced on
February 28, 1996, to two years in prison with credit for time served, including 177 days
from May 20, 1991, to November 12, 1991.

        The second prison term began in 1993, before Scott was reimprisoned on the first
term. Scott pleaded guilty in the District of Massachusetts to 47 counts of making false
claims under 18 U.S.C. § 287 and was sentenced to 39 months in prison. The BOP gave him
credit under 18 U.S.C. § 3585(b)(2) for time spent in prior custody, including 147 days from
June 19, 1991, to November 12, 1991, on the first term. (As explained below, Scott believes
that the BOP should have credited him with 30 more days of prison service in 1991, from
May 20 to June 18.) Scott was released to supervision in July 1995, but on February 27, 1996,
he admitted violating the terms of his supervised release; the district court ordered him
reimprisoned for 24 months. (When the state court imposed its two‐year sentence for Scott’s
probation violation the following day, on February 28, it ordered that the sentence be served
concurrent with the federal reimprisonment term.) Scott began his federal term of
reimprisonment in April 1996 and was released in March 1997, after receiving additional
credit for prior custody and good conduct.

       The third set of prison terms began in February 2000, when the District of
Massachusetts sentenced Scott to two concurrent terms of 96 months for bank fraud and
possession of forged securities, see 18 U.S.C. §§ 1344, 513(a), and for making false claims
against the government and conspiring to do so, see id. §§ 286, 287. Scott was released from
both of those sentences in 2006. The fourth and current term, as recounted above, started
two years later, in 2008.

        In his petition and on appeal, Scott argues that he should have been released 30 days
earlier from the second term of imprisonment because, in his view, the BOP should have
credited him for the 30‐day period from May 20, 1991, to June 18, 1991, when he was in state
prison following his larceny conviction. Had the BOP properly given him credit and
released him 30 days earlier from his second term, he argues, his third and fourth sets of
terms would have started 30 days earlier than they did.
No. 10‐3824                                                                                Page 3

        Scott recognizes that 18 U.S.C. § 3585(b) prevents this court from applying the credit
he seeks directly to his current set of prison terms: The offense date for his current terms
was January 1999, and the 30 days he spent in state prison in 1991 did not result from those
offenses in 1999, see 18 U.S.C. § 3585(b)(1), or from any arrest after the 1999 offenses, see id.
§ 3585(b)(2). To circumvent the limits of the statute, Scott seeks an order directing the BOP
to grant him retroactively 30 days’ credit on his second term of imprisonment. The
cascading effect of that change on all his later prison terms, he contends, would require the
BOP to release him from his current sentence 30 days sooner; the 30 overserved days from
his second term would be credited to his third term, and then the 30 extra days he served on
that term would be properly credited to his current term.

        But Scott’s second term of imprisonment expired in 1997, more than ten years before
he filed this petition. His request to credit that term is therefore moot. See Lane v. Williams,
455 U.S. 624, 630‐33 (1982); North Carolina v. Rice, 404 U.S. 244, 248 (1971) (“Nullification of a
conviction may have important benefits for a defendant, . . . but urging in a habeas corpus
proceeding the correction of a sentence already served is another matter.”); Johnson v.
Riveland, 855 F.2d 1477, 1481‐82 (10th Cir. 1988). And even if the BOP erroneously computed
that second term, the error would not create the kind of “collateral consequences” that can
prevent petitions for habeas corpus from becoming moot once a sentence ends; collateral
consequences—which affect legal rights, such as the right to vote, or hold office—typically
stem from invalid convictions, not overserved sentences. See Spencer v. Kemna, 523 U.S. 1, 7‐
14 (1998) (declining to extend presumption of collateral consequences from convictions to
revocations of parole); Cochran v. Buss, 381 F.3d 637, 640‐41 (7th Cir. 2004); Diaz v.
Duckworth, 143 F.3d 345, 346 (7th Cir. 1998); R.M. Inv. Co. v. U.S. Forest Serv., 511 F.3d 1103,
1108 (10th Cir. 2007); Gentry v. Deuth, 456 F.3d 687, 694‐95 (6th Cir. 2006). Finally, collateral
consequences never include consequences that a petitioner has the power to avoid simply
by following the law, such as a new prison term imposed after he commits a new crime. See
Spencer, 523 U.S. at 13; Diaz, 143 F.3d at 346. Scott therefore has no basis under 18 U.S.C.
§ 3585(b) or the doctrine of collateral consequences for shortening his current term of
imprisonment.

       Accordingly, we AFFIRM the judgment of the district court.